Citation Nr: 1824929	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from April 1971 to June 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.

In a February 2013 remand, the Board noted that the October 1973 rating decision, found that the Veteran was treated for and discharged from the military for a personality disorder.  It was held that a personality disorder was not a disease or defect for which service connection was granted.  An appeal to the October 1973 rating decision was not timely filed and the October 1973 rating decision became final.  

In an August 2017 remand, The Board remanded the claim again based on the Veteran's April 2014 testimony that he was enrolled in a Cheyenne, Wyoming VA alcohol treatment program and was treated for psychiatric symptomatology at the medical center from 1973 to the present.  The records indicate that the AOJ only requested the Veteran's records from January 1973 to December 1973.  The Board remanded the claim requesting that the AOJ request and obtain all records from the Cheyenne, Wyoming VA from 1973 to the present.  That development has been accomplished to the extent possible and the matter has returned to the Board.

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

FINDINGS OF FACT

1.  An October 1973 rating decision denied service connection for a nervous disorder, finding that service connection could not be granted for a personality disorder.  The Veteran was notified and did not complete a timely appeal.  

2.  New and material evidence has not been received since the last final decision on the claim of service connection for an acquired psychiatric disorder.

CONCLUSIONS OF LAW

1.  The October 1973 rating decision that denied the claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As new and material evidence has not been received since the final March 2012 rating decision, the requirements to reopen the claim of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


New and Material Evidence

An October 1973 decision declined the claim of service connection for an acquired psychiatric disorder.  The Veteran was notified of the denial, but did not appeal.  Therefore, the October 1973 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

At the time of the last final decision in October 1973, the evidence then consisted of private treatment records reflecting a diagnosis of a passive aggressive personality disorder; service treatment records (STRS) noting the Veteran's diagnosis of personality pattern disturbance and passive aggressive personality disorder with no etiological opinion regarding service connection; lay statements asserting the nature of his psychiatric disorder.  

Evidence added to the record since the final March 2012 decision includes Social Security Administration medical exams diagnosing a psychiatric disorder; hearing testimony along with Appellate Briefs asserting the Veteran's new and material evidence to be psychiatric treatment records form the from the Cheyenne, Wyoming VA from 1973 to the present; a November 2017 response to a medical records request from the Cheyenne, Wyoming VA confirming that no records for the Veteran either in electronic format or paper format were in existence; and a January 2018 Report of General Information from the AOJ certifying that no records dated since 1974 were located at the Cheyenne, Wyoming VA.  This evidence although new, is not material as it is not probative of whether the Veteran's acquired psychiatric disorder is related to his military service.  The evidence submitted does not raise the possibility of substantiating an unestablished fact necessary to pursue the claim- that is a nexus between his current acquired psychiatric disorder and his military service.  

More specifically, despite the Veteran's April 2014 hearing testimony, no evidence exists regarding the Veteran's psychiatric treatment at the Cheyenne, Wyoming VA from approximately 1973 to present.  As noted above the VA took all measure necessary to procure the records and received official certification from the Cheyenne, Wyoming VA that such records were not in existence.  There has been no clinical evidence added to the record that suggests the presence of an acquired psychiatric disorder that is related to service.  Recent examination continues to suggest the presence of a personality disorder, for which service connection is prohibited.  38 C.F.R. § 3.303(c).  Accordingly, because no new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened. 


ORDER

As no new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, the claim is denied 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


